Citation Nr: 0614496	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

2.	Entitlement to an increased rating for status post adult 
respiratory distress syndrome and pulmonary infections 
with a history of bilateral spontaneous pneumothorax, 
pulmonary hypertension, and fibrosis (hereinafter 
referred to as a "pulmonary disability"), currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
August 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected generalized anxiety disorder, now diagnosed as 
post-traumatic stress disorder (PTSD), is manifested by more 
than chronic anxiety and depression with social avoidance and 
appetite disturbance, with no evidence of problems with anger 
manifested by physical violence, suicidal or homicidal 
ideation, impaired judgment or insight, spatial 
disorientation, or illogical speech.

2.  The objective and competent medical evidence of record 
demonstrates (pulmonary function test) PFTs results for 
forced expiratory volume in 1 second (FEV1), FEV1/forced 
vital capacity (FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)), of 
FVC of 62.3 percent of the predicted value and FEVI of 46.8 
percent of the predicted value and findings considered 
similar to those in the 1980s; such findings are all greater 
than 41 percent predicted, and there is no objective evidence 
of cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac catherization); or 
episode of acute respiratory failure; or the requirement for 
outpatient oxygen therapy.
CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 50 
percent for a generalized anxiety disorder are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 
(DC) 9400 (2005).

2.	The schedular criteria for a rating in excess of 60 
percent for status post adult respiratory distress 
syndrome and pulmonary infections with history of 
bilateral spontaneous pneumothorax, pulmonary 
hypertension, and fibrosis are not met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.97, DC 6603 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's increased rating claims are being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In December 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the October 1999 
rating action that denied the increased ratings, the 
appellant was instructed what the bases for the assigned 
ratings were, and why higher ratings were not for assignment.  
Thus he was put on notice of the information needed for 
higher ratings.  

The Board is aware to the Federal Circuit court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
May 2000 statement of the case and November 2004 supplemental 
statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board notes that a March 1999 VA psychiatric examination 
report indicates that the veteran received "Social Security 
disability" to supplement his income although, in October 
2004, the veteran told a VA examiner that he had not worked 
since 1983 and "reports he has survived off his [VA] 
settlement and VA pension".  Where VA has notice that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Nevertheless, in the 
instant case, the current level of the veteran's service-
connected disabilities is of paramount concern and, to that 
end, he underwent recent VA examinations in October 2004.  
Moreover, he is already in receipt of a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) and his current claim for increased 
ratings is, essentially, an academic exercise.  Nothing in 
the entire record even remotely suggests that there are SSA 
records relevant to the current claim on appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Thus, the Board 
may proceed without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

By way of background, the record reflects that, in 1984, the 
veteran was hospitalized at a VA medical facility and 
underwent knee surgery during which he developed adult 
respiratory syndrome due to a problem believed associated 
with the narcotic used during anesthesia.  He went into a 
lengthy coma during which time he was placed on a ventilator.  
He subsequently filed a tort claim against VA and the 
settlement included monetary benefits related to the medical 
treatment he received.

In a February 1986 rating decision, the RO granted service 
connection for an anxiety state, evaluated as 30 percent 
disabling, and for status post adult respiratory distress 
syndrome and pulmonary infections with a history of bilateral 
spontaneous pneumothorax, pulmonary hypertension, and 
fibrosis, evaluated as 60 percent disabling, related to his 
earlier hospitalization.  In November 1995, the RO awarded a 
50 percent evaluation to the veteran's service-connected 
psychiatric disability based, in large part, on a June 1995 
VA examiner's finding of severe PTSD.  In December 1995, the 
RO granted the veteran's claim for a TDIU.

In February 1999, the RO received the veteran's current claim 
for increased ratings for his service-connected pulmonary and 
psychiatric disabilities.

VA medical records, dated from February 1998 to May 2000, 
reveal that results of a chest x-ray taken by VA in December 
1998 were interpreted as unchanged from September 1993 and 
showed chronic fibrotic changes in both lower lung fields.  
The heart was moderately enlarged with no congestive heart 
failure.  The impression was no active disease and unchanged 
from previous studies in September 1993.

VA Mental Hygiene Clinic (MHC) records reflect the veteran's 
visit to the MHC in February 1999.  He said he was recently 
assaulted by the employee of a convenience store during which 
time he was strangled and has since been anxious and panic 
stricken.  An inability to breathe was a central phobia and 
he had flashbacks to intubation and an inability to breathe 
on the ventilator.  The veteran experienced severe insomnia 
with nightmares and night sweats, exaggerated startle 
responses and claustrophia.  On examination, he was observed 
to be neat and was cooperative and coherent.  His speech was 
fluent and there were no auditory or visual hallucinations 
and no delusions.  His insight and judgment were fair and 
there was no thought broadcasting or insertion.  He was 
anxious, moderately depressed, and claustrophobic.  Diagnoses 
included PTSD.  

March 1999 VA MHC records reflect the veteran's complaints 
nightmares and panic attacks associated with the recent 
choking incident.  He was also seen in the MHC with 
complaints of an obsessive reaction and angry, hostile 
fantasies toward a tire store owner from whom he recently 
purchased a tire.  It was improperly placed on the car and 
came off.  The veteran felt he was dealt with disrespectfully 
and it angered him.  His anger and vengeful fantasies 
worsened and he wanted medication and an opportunity to 
examine his over-reaction in therapy.

In March 1999, the veteran underwent VA examination for 
respiratory disorders.  According to the examination report, 
the veteran gave a history of pulmonary problems that started 
in November 1983 while hospitalized by VA for knee surgery.  
While under anesthesia, he had acute respiratory distress 
syndrome and was placed on a ventilator for more than three 
months.  He had trouble breathing ever since the episode.  He 
reported that he got short of breath on walking one block and 
on one half flight of stairs.  He had a chronic cough and 
said he coughed up nearly one half cup of greenish sputum 
daily.  He had a bout of pneumonia in December 1998 that was 
treated with antibiotics with improvement.  His voice was 
hoarse from damage to the vocal cords during his long 
ventilator stay.  He was a non smoker for the past eight 
years.  He wheezed with his pneumonia but not after it 
cleared.  He did not use postural drainage and took no 
medication for treatment of his lungs.

On examination, the veteran's chest appeared normal and his 
lungs were clear to percussion and auscultation with no 
evidence of clubbing or cyanosis.  The diagnosis was 
restrictive type lung disease secondary to fibrosis from 
acute respiratory distress syndrome.  

According to an April 1999 report, PFT results showed FVC was 
62.9 percent of the predicted value; FEVI was 43.5 percent of 
the predicted value; and DLCO-SB was 50.0 percent of the 
predicted value.  Moderate airflow obstruction was noted and 
DLCO was considered normal.

Also in March 1999, the VA underwent VA psychiatric 
examination.  According to the examination report, it was 
noted that in 1995 the veteran was diagnosed PTSD and 
assigned a score of 38 on the Global Assessment of 
Functioning (GAF) scale.   It was noted that the veteran was 
psychiatrically hospitalized by VA in 1985, and last treated 
in the VA outpatient clinic in 1993.  For the past two weeks, 
the veteran said he received outpatient therapy and took 
prescribed medication as a result of his apparently being the 
victim of a crime when he alleged that a robber choked him 
and injured his neck.  The veteran was married once from 1983 
to 1987 and the divorce was due to his anxiety and reaction 
to his disabilities.  He had one teenage daughter whom he saw 
on alternate weekends and described a good relationship with 
his ex-wife.  The veteran also had a young daughter with a 
woman who was a nurse and whom he subsequently dated.  He 
currently lived with his girlfriend whom he dated for the 
past nine months.  His hobby was building model ships.  He 
did not work and was labeled permanently disabled.                    

On examination, the veteran arrived on time and was described 
as appropriately groomed.  He spoke in a hoarse voice and had 
an obvious facial tic throughout the interview.  His mood was 
generally anxious and he denied any suicidal or homicidal 
ideation.  He denied any psychotic symptoms or evidence of a 
thought disorder.  The veteran said his memory and 
concentration were generally good and his intelligence was in 
the average range.  His anxiety focused on breathing and the 
fear of being on a respirator.  He had longstanding sleep 
problems but said the prescribed medication helped.  He did 
not describe full-blown panic attacks, but had periods in 
which his anxiety heightened that were more frequent since 
being choked in an assault and robbery at a convenience 
store.  He experienced occasional nightmares of being on a 
ventilator.  Since the robbery, the veteran now avoided these 
stores as well, described himself generally claustrophobic, 
and had a difficult time with crowds.  The Axis I diagnosis 
was generalized anxiety disorder.  A GAF score of 50 was 
assigned.  The VA examiner commented that the veteran was a 
highly anxious man who largest fear related to his breathing.  
He feared being choked, being on a ventilator again, and of 
having his air supply diminished.  The fears were exacerbated 
by his recent incident when he was choked during an attempted 
convenience store robbery when he was a customer.  There was 
no evidence of PTSD diagnosed in 1995.  The veteran's anxiety 
was clearly focused on health problems related to his 1983 
surgery.

VA medical records, dated from February to November 2004, 
reflect that the veteran continued to take prescribed 
medication for his psychiatric disability.  In June 2004, he 
was described as having a panic disorder and seen for renewal 
of his prescribed medication.  The examining psychiatrist 
said the veteran was psychiatrically stable.

A September 2004 VA medical record indicates that the veteran 
denied chest pain or shortness of breath and did not take his 
blood pressure medication.  On examination, his blood 
pressure was 144/99, his chest was clear, and his heart rate 
was regular with no murmur.  When seen in October 2004, it 
was noted that the veteran's blood pressure was 155/89 and he 
was not taking his prescribed medication.  His chest was 
clear, and his heart rate was regular with no murmurs.

In October 2004, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
noted that his general health was poor and that he had 
difficulty breathing.  He used inhalers as needed.  It was 
noted that the veteran was diagnosed with generalized anxiety 
disorder for which he took Xanax, prescribed by a 
psychiatrist he saw only once a year, and he was not 
currently involved in any type of therapy.  He had not had 
any alcohol in eleven years and had not worked since 1983.  
He survived off his VA settlement ($450,000+) and VA pension 
benefits since that time.  The veteran was married and 
divorced and had two children by two separate women.  He had 
daily contact with both of his daughters as they all lived in 
the same town and he said he got along well with them.  The 
veteran said he was a loner and spent many days by himself.  
He was reluctant to attempt to make friends or socialize due 
to his difficulty speaking.  He felt people made fun of him 
or simply did not want to talk with him because of his 
communication difficulty.

On examination, it was noted that the veteran was casually 
dressed and displayed very good grooming and hygiene.  By 
outward appearances, he looked quite healthy and younger than 
his stated age.  As soon as he spoke, it was apparent that he 
had great speaking difficulty.  He spoke as if in a whisper.  
In a quiet room, one would have no difficulty understanding 
him but, in a noisier place, communication would be 
difficult.  The veteran said his vocal cords were damaged 
when he had a tracheotomy.  The veteran was polite and 
cooperative.  He appeared to be open and honest in his 
responses.  Rapport was easily established and maintained.  
The veteran was alert and oriented and did not display 
obvious thinking or memory deficits.  His speech was logical 
and focused and it was apparent he was a bright man.  The 
veteran described his typical mood as varying, but said he 
was lonely and sad much of the time and was unhappy since 
1983.  He described his temper as controlled and denied any 
history of aggression, destruction, or violence.  He said he 
was a highly anxious person.  He gave a history of anxiety 
attacks and said he became extremely anxious when he had to 
visit the VA hospital.  He became anxious to the point that 
he had to take Xanax.  He had difficulty breathing.  The 
veteran said his appetite was poor and he ate out of 
necessity.  He had sleep difficulty and said he feared going 
to sleep and not waking up, due to his 4 month coma after his 
surgery.  His energy level was low and he rated both his self 
esteem and self confidence as a 5 on a scale of 1 to 10.  The 
veteran said his concentration was good and he did not 
display any memory deficits.  He denied a history of 
suicidality or homicidally or a history of arrests.  He 
managed his own finances and was competent.  

Upon further examination, the VA examiner said it became 
apparent that the veteran suffered from PTSD.  He had vivid 
memories of when he was in a coma, and was tortured with the 
memories of his experiences in the coma.  He feared that the 
ventilator would short out or catch fire and feared he would 
wake up on fire.  He said before these experiences he was a 
talented and socialable man who sang in the choir and spoke 
eight languages.  He wanted be a translator at airports but 
was unable to do that due to his voice.  He felt as if his 
entire life ended after the coma and he had numerous triggers 
for intrusive memories, e.g., the smell of rubbing alcohol.  
If lights went off suddenly, he panicked.  He only watched 
the news on television.  He still had nightmares about being 
on a ventilator and had frequent flashbacks when he visited 
the VA hospital.  The veteran said it seemed as if he no 
longer had a social life.  He used to love sports but was 
unable to play racquetball due to his knee disability.  He 
had not had an intimate relationship with a woman in five 
years because he feared rejection due to his voice.  His 
hobbies were building model airplanes.  

In the VA examiner's opinion, the veteran met the criteria 
for a diagnosis of chronic PTSD.  According to the VA 
examiner, the previous diagnosis of generalized anxiety 
disorder appeared not be specific enough.  It appeared that 
the veteran's anxiety was directly related to the trauma that 
he experienced as a result of his knee operation that caused 
him to be in a coma for four months and lose his ability to 
speak normally.  The VA examiner opined that the veteran was 
seriously impaired in his overall functioning.  The veteran 
suffered from appetite disturbance, chronic depression and 
anxiety, and social avoidance.  Although the veteran was a 
bright man who appeared to be quite capable of maintaining 
employment, it was noted that he was afraid to venture out in 
public and pursue any type of meaningful social 
relationships.  The Axis I diagnosis was chronic PTSD and a 
GAF score of 50 was assigned, denoting serious impairment of 
functioning.

In October 2004, the veteran also underwent VA examination 
for respiratory disorders.  According to the examination 
report, the veteran had a productive cough with clear sputum 
and hemoptysis.  In the past year, he had one episode of 
hemoptysis when he was coughing hard.  He had no anorexia.  
He had shortness of breath while walking 50 feet.  He had no 
asthma or asthmatic attack.  The veteran took albuterol, two 
puffs four times daily for his respiratory condition.  He 
complained of dizziness.  The veteran was treated by the 
medical clinic and took prescribed medication for high blood 
pressure.  

On examination, there was no cor pulmonale or right 
ventricular hypertrophy.  The veteran had pulmonary 
hypertension.  He lost about ten pounds.  He had no 
kyphoscoliosis that affected him.  He had a history of 
pneumothorax and pulmonary fibrosis.  Lung examination 
revealed prolonged expiration with some diminished breathing.  
There was hoarseness of the voice, and tracheostomy scar, and 
no nasal obstruction.  Blood pressure reading was 140/90.  
Diagnoses included history of pulmonary fibrosis, 
pneumothorax, pulmonary hypertension, status post 
tracheostomy with a trach scar and laryngeal polyp. 

Results of a chest x-ray taken in October 2004 included an 
impression of diffusely increased interstitial markings, 
unchanged when compared to December 2002 and thought likely 
to represent chronic interstitial disease, better evaluated 
on a computed tomography scan.  Cardiomegaly was noted.

An October 2004 report of PFTs reveals that the veteran 
complained of pain in his lungs and would not complete the 
test.  Results showed FVC to be 62.3 percent of the predicted 
value and FEVI to be 46.8 percent of the predicted value; and 
FEV1/FVC was 63 percent of actual value.  The test results 
were interpreted to show that FEV1, FVC, and FEV1/FVC were 
reduced.  Mild obstruction was noted.  It was further noted 
that airflow was similar to that seen on studies performed in 
the 1980's.

According to a November 2004 memorandum in the file, a VA 
physician advised an RO representative that the veteran 
refused bronchodilators "on every PFT we ever gave him".

III.	 Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected pulmonary and psychiatric disabilities, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2005) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

A.	Above 60 Percent for A Pulmonary Disability

The veteran's service-connected pulmonary disability is 
currently evaluated as 60 percent disabling under DC 6603.  
38 C.F.R. § 4.97, DC 6603.  Under DC 6603, that pertains to 
pulmonary emphysema, a 60 percent rating is assigned with 
FEV1 of 40 to 55 percent predicted, or FEV1/FVC of 40 to 55 
percent, or DLCO (SB) 40 to 55 percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.  A 100 percent rating is 
assigned for pulmonary emphysema with FEV1 less than 40 
percent of predicted, or FEV1/FVC less than 40 percent, or 
DLCO (SB) less than 40 percent predicted, or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limit), or cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or requires outpatient oxygen 
therapy.  Id.

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that the veteran's 
service-connected pulmonary disability does not warrant a 
rating in excess of the currently assigned 60 percent 
evaluation.  His PFTs are not so severe as to meet the 
criteria, as shown in the April 1999 PFT tests when FEV1 was 
43.5 percent of the predicted value, and DLCO-SB was 50 
percent of the predicted value that was considered normal.  
The October 2004 test results also do not show such an 
increase in severity as to warrant a higher rating, as FVC 
was 62.3 percent of predicted value and FEV1 was 46.8 percent 
of predicted value, and airflow was reported as similar to 
findings seen on studies in the 1980s.  It was noted that the 
veteran complained of pain in his lungs and would not finish 
the tests.  He also refused bronchodilators on all PFTs, 
according to a November 2004 note in the file.  To warrant a 
100 percent rating an FEV1, FEV1/FVC, or DLCO(SB) of less 
than 40 percent of the predicted value is required and the 
competent medical evidence for the period in question does 
not establish that the veteran meets or approximates that 
level of disability.  Nor is shown that the veteran has cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; or pulmonary hypertension by Echo or cardiac 
catheterization; episodes of acute respiratory failure; or 
outpatient oxygen therapy.  In fact in October 2004, a VA 
examiner reported that the veteran's heart rhythm was regular 
with no evidence of murmur, and results of an October 2004 
chest-x-ray showed diffusely increased interstitial markings, 
as unchanged as compared with December 2002.  Cardiomegaly 
was also noted.  As well, service connection is already in 
effect for essential hypertension that is assigned a separate 
noncompensable rating.  See 38 C.F.R. § 4.14.  Therefore, 
there is no basis to warrant a 100 percent rating under DC 
6603.

The objective medical evidence preponderates against a 
finding that the veteran's service-connected pulmonary 
disability warrants a rating in excess of the currently 
assigned 60 percent.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

B.	Above 50 Percent for A Generalized Anxiety Disorder

The veteran's service-connected generalized anxiety disorder 
is currently evaluated as 50 percent disabling under DC 9400.  
Both DCs 9400 and 9411(for PTSD) are evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130 (2005).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2005).

The Board is of the opinion that the competent and objective 
medical evidence of record preponderates against a finding 
that the veteran's service-connected generalized anxiety 
disorder approximates the criteria for more than the 
currently assigned 50 percent evaluation under Diagnostic 
Code 9400.

The pertinent medical evidence reveals that the veteran has 
been consistently described to have serious symptomatology 
that includes chronic anxiety and depression, and social 
avoidance.  Throughout his treatment, for the period in 
question, the veteran has been assigned GAF scores of 50.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed., 1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).  Given the veteran's GAF scores since he filed his 
claim for an increased rating, that were 50 on both the March 
1999 and October 2004 VA examination reports, denoting 
serious symptoms but also representing the most moderate 
score assigned for serious symptoms, the Board finds that his 
symptoms for the period in question describe no more than the 
occupational and social impairment with reduced reliability 
and productivity, consistent with the currently assigned 50 
percent rating.

The competent evidence of record indicates that the veteran's 
insight and judgment were considered fair, according to the 
February 1999 VA treatment records.  Although his GAF scores 
were 50 during the period in question, his thought process 
has consistently been noted as without deficits.  There is no 
evidence that his speech is illogical, obscure, or 
irrelevant, or that he goes through any obsessive rituals.

Examiners have noted the veteran's depressed mood and anxious 
affect, however, there is no evidence that he suffers from 
impaired impulse control or is otherwise unable to function 
appropriately.  The Board does not find and the veteran does 
not appear to contend, that he suffers any spatial 
disorientation.  There is no indication that the veteran is 
neglectful of his personal appearance or hygiene and, in 
October 2004, the VA examiner described the veteran as having 
good grooming and hygiene.  While the veteran does 
continually report isolative behavior and difficulty 
maintaining relationships, the record does not indicate an 
inability to maintain relationships.  In fact, the Board 
notes that the veteran appears to have close relationships 
with his two daughters with whom he maintains daily contact.  
Therefore, the Board finds that the veteran's service 
connected generalized anxiety disorder would not be 
appropriately evaluated as 70 percent disabling under the 
governing rating criteria.

Furthermore, in evaluating the veteran's symptoms under the 
criteria for a 70 percent disability rating, he was never 
found to have an inability to obtain or maintain 
substantially gainful employment due to his service-connected 
anxiety disorder alone.     

The collective objective findings of the outpatient records 
and examination reports, to include essentially normal 
speech, adequate memory, judgment, and insight, and that the 
veteran was oriented are barely representative of pertinent 
disability warranting a 50 percent rating under the current 
rating criteria.

As the evidence preponderates against the claim for a rating 
in excess of 50 percent for the veteran's service-connected 
generalized anxiety disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.	Both Disabilities

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The evidence 
reflects that the veteran is disabled by other disabilities, 
e.g., a right knee disability, and status post trachesotomy 
with residual vocal cord dysfunction, and there has been no 
evidence submitted to show that the service-connected 
pulmonary disability and generalized anxiety disorder, alone, 
have caused marked interference with employment or 
necessitated frequent periods of hospitalization.  To the 
extent that all the veteran's service-connected disabilities 
affect his ability to work, his claim for a TDIU was granted 
by the RO in December 1995, as noted above.  In the absence 
of such factors, the Board is not required to further discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 50 percent for a generalized anxiety 
disorder is denied.

A rating in excess of 60 percent for status post adult 
respiratory distress syndrome and pulmonary infections with a 
history of bilateral spontaneous pneumothorax, pulmonary 
hypertension, and fibrosis, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


